DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al (JP 2013-124556, cited in IDS) in view of Yukio (JP 2001-038243, cited in IDS) and Tanaka et al (PG-PUB US 2006/0272505).
Regarding claim 1, Hiroshi et al discloses an electric discharge device (ABSTRACT/OVERVIEW). The apparatus comprises
(1) a rod-like supporting body 31 (i.e. a shaft member, Figures 1, 2, &11, paragraph [0027]);
(2) a plurality of discharge portions 32 around the supporting body 31 (i.e. a plurality of discharge electrodes, Figures 1, 2, &11, paragraph [0027]);
(3) a cylinder tube collecting electrode 4 (i.e. a cylindrical counter electrode, Figures 1, 2, &11, paragraph [0026]);
 (4) a power source for supplying voltage between the collecting electrode 4 and the discharge portions 32 (Figures 1, 2, &11, paragraphs [0026] – [0027]);
wherein (i) the power source supplies the voltage to the discharge portions 32 through the supporting body 31, and
(ii) each discharge portion comprises a discharge body and a tip end facing the inner surface of the collecting electrode 4 (Figures 1,2, &11, paragraphs [0026] – [0027]), 
Hiroshi does not teach the tip end misaligned with the body of each discharge electrode in the axial direction of the shaft member. However, Yukio discloses an electric discharge device (ABSTRACT/OVERVIEW). Yukio teaches that the apparatus comprises a discharge electrode 3 around a shaft structure 31 and collecting/counter electrodes 41-43 (Figures, 1, 2, & 4, paragraphs [0015] & [0018]), wherein the discharge electrode 3 comprises a horizontal portion 330, a downward inclination portion 331, and a tip end 332a and the tip end 332 is misaligned with the portion 331 in the axial direction of the shaft structure 31 (Figures 6, 7, & 9, paragraphs [0020] & [0021]). Yukio further indicates that such configuration of the discharge electrode can generate large discharge current (paragraphs [0030] [0031]). Therefore, it would be obvious for one having ordinary skill in the art to utilize the discharge electrode having a tip end misaligned with the body in the axial direction of the shaft structure as suggested  by Yukio in order to generated large discharge current within the device of Hiroshi
Hiroshi teaches that the discharge electrodes 32 are supported on the support/shaft member 31 (Figures 1, 2, &11, paragraph [0027]). Yukio teaches that the discharge electrodes 3 are supported on the metal support/shaft structure 31 (Figures, 1, 2, & 4, paragraphs [0015] & [0018]), but does not teach the support/shaft member comprising a conductive resin material. However, Tanaka et al disclose an electric discharge device (ABSTRACT). Tanaka teaches that the apparatus comprises a discharge electrode 41 supported on an electrode holding/supporting member 43 and a counter electrode 42 (Figures 1 & 2, paragraphs [0075] – [0076]), wherein the electrode holding/supporting member 41 may be made of a metal material or a conductive resin material (Figure 8, paragraphs [0076] & [0116]). The teaching of Tanaka shows that a conductive resin material is an equivalent material for an electrode holding/supporting member in an electric discharge device. Therefore, it would be obvious for one having ordinary skill in the art to utilize a conductive resin material for the support member because it is an art-recognized equivalent.
Furthermore, Tanaka teaches that streamer discharges are generated from the tip of the discharge electrode 41 toward the counter electrode 42 (paragraph [0085]).
Since the device of Hiroshi/Yukio/Tanaka comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Moreover, the limitation of “the voltage applied……a streamer discharge travels……of the counter electrodes” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 2, Hiroshi teaches that a plurality of the discharge portions 32 are arranged along the longitudinal axial direction of the rod body 31 (Figures 1, 2, & 11, paragraph [0030]). Yukio teaches that a plurality of the discharge electrodes 3 are provided along the shaft structure 31 (Figures 3 & 6, paragraph [0018] 
Regarding claim 3, Hiroshi teaches that the discharge portion extends in a plane along the discharge body and the tip end that is misaligned with the longitudinal axial direction of the rod body 31 (Figures 1, 2, & 11). Yukio teaches that the discharge electrode 3 comprises a downward inclination portion 331 (Figures 6, 7, & 9, paragraphs [0020] & [0021]).
Regarding claim 4, Yukio teaches that each discharge electrode 3 extends obliquely toward the collecting/counter electrode (Figures 6, 7, & 9)
Regarding claim 5, Hiroshi teaches that the discharge portions are provided along the longitudinal and radial direction of the collecting electrode 4 (Figures 1, 2, &11), Yukio teaches that the discharge electrode 3 comprises a horizontal portion 330 and a downward inclination portion 331, wherein both portions extend toward the collecting/counter electrode  (Figures 6, 7, & 9, paragraphs [0020] & [0021]).
Regarding claim 6, Yukio teaches that the tip end 332a extends downward in the direction of the flow path (Figures 1 & 6).
Regarding claim 7, Hiroshi teaches that the tips of discharge portions at the adjacent rows are offset each other (Figure 11, paragraphs [0056] & [0057]).
Regarding claim 8, Hiroshi teaches that the discharge portions 32 are provided along the length of the rod body 31 with an equal interval (Figure 11, paragraphs [0056] & [0030]).Yukio teaches that a plurality of the discharge electrodes 3 are arranged along the axis of the shaft structure 31 (Figures 3 & 6).
Regarding claim 9, Hiroshi teaches that the discharge device is used for exhaust gas treatment (ABSTRACT/OVERVIEW & paragraph [0025]).Since the device of Hiroshi/Yukio comprises substantially the same structures as claimed, it is fully capable of performing air purification. 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1- 9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795